UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 22, 2011 Republik Media and Entertainment, Ltd. (Exact name of small business issuer as specified in its charter) Delaware 26-0884454 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 778264, Henderson Nevada 89077 (Address of principal executive offices) 702-405-9927 (Issuer’s telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 Amendment to Articles of Incorporation or Bylaws On June 22, 2010 a majority of our shareholders and our board of directors approved an amendment to Article IV, Part A of our Certificate of Incorporation to increase our total authorized common stock from 100,000,000 shares to 500,000,000 shares.This amendment to our Certificate of Incorporation is effective June 22, 2010. We filed a Certificate of Amendment with the Delaware Secretary of State to record the amendment.A copy of the Certificate of Amendment is attached hereto as Exhibit 3.1 and is incorporated by reference herein. SECTION 9 -FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Exhibit Number Description Certificate of Amendment 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Republik Media and Entertainment, Ltd. /s/ David Woo David Woo Chief Executive Officer Date:June 22, 2010
